Citation Nr: 1636719	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-10 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right wrist disability.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1995 to November 1995 and from January 2008 to January 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  Jurisdiction of the claim was thereafter transferred to the RO in Philadelphia, Pennsylvania, and a Statement of the Case (SOC) was issued by the Philadelphia RO in April 2014.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was schedule for a videoconference hearing before the Board in August 2016.  An August 2016 Report of General Information memorandum notes that the Veteran contacted the RO prior to the date of the hearing to inform VA that his representative (POA) could not attend the hearing scheduled for August 2016 because he was on vacation at that time.  The Veteran requested to reschedule the hearing, noting that he wanted his representative to be present at his hearing.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  As the Veteran has provided good cause for his request to postpone his August 2016 scheduled hearing, another hearing should be scheduled for a date when the Veteran's representative is available to accompany the Veteran to the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




